DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 27, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5 – 8 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fused” in claims 1 – 3, 5, and 17 is used by the claim to mean “attached to,” while the accepted meaning is “to blend thoroughly by or as if by melting together.” The term is indefinite because the specification does not clearly redefine the term. It appears that the protective film layer is acting as a release liner that is placed over the adhesive until use.  If it is a release liner, how can it be fused to the adhesive as the accepted definition of fused would not allow the protective film layer to be separated from the adhesive?

Claims 6 – 8 and 18 – 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McKay (USPGPub 2003/0154569 A1).

McKay discloses an assembly (Figures; Abstract) comprising: an adhesive layer (Paragraph 0034); a protective film layer that is fused to a first side of the adhesive layer along a first length of the first side of the adhesive layer (Paragraph 0033); and a cover layer that is fused to a second side of the adhesive layer along a second length of the second side of the adhesive layer (Paragraph 0042); wherein the first length is longer than the second length (Figure 1, #14 and 32); wherein the adhesive layer is wound in a roll and the first length extends from an outside end portion of the roll along a plurality of layers of the adhesive layer wound around a center of the roll, and the second length extends from the outside end portion of the roll and ends slightly beyond an outside layer of the plurality of layers (Figure 1, #14 and 32); wherein the second side of the adhesive layer faces outwardly from the center of the roll (Paragraphs 0006 and 0007); and wherein a portion of the second side of the adhesive layer that extends toward the center of the roll beyond the cover layer and the second length faces a surface of the protective film layer that is non-adhesive when the adhesive layer is wound in the roll (Figures; Paragraphs 0006, 0007, and 0033) as in claim 1. With respect to claim 2, a first surface of the cover layer is fused to the second side of the adhesive layer and a second surface of the cover layer, which is opposite to the first surface, is non- adhesive (Figures, #32; Paragraph 0042); and a second surface of the protective film layer, which is opposite to the surface of the protective film layer that is non-adhesive, is fused to the first side of the adhesive layer (Paragraphs 0032 – 0034). Regarding claim 3, the cover layer is fused to the second side of the adhesive layer via an adhesion-enhancing treated surface portion of the cover layer (Paragraph 0042). For claim 5, the protective film layer is fused to the first side of the adhesive layer via an adhesion-enhancing treated surface portion of the protective film layer (Paragraphs 0032 – 0034). In claim 6, a beginning portion of the adhesive layer is disposed at the outside end portion of the roll; an end of the adhesive layer is disposed at an interior of the roll near the center of the roll; and the cover layer begins at the beginning portion and extends the second length along the second side of the adhesive layer toward the center of the roll (Paragraphs 0032 – 0034 and 0042; Figures, #32). With regard to claim 7, the protective film layer begins at the beginning portion and extends the first length along the first side of the adhesive layer, the first length equaling an entire length of the first side of the adhesive layer from the beginning portion to the end of the adhesive layer disposed near the center of the roll (Paragraphs 0032 – 0034; Figures, #14). As in claim 8, the adhesive layer, the protective film layer, and the cover layer are wrapped around a core member having a central axis at the center of the roll (Paragraph 0037). McKay further discloses an assembly (Figures; Abstract) comprising: an adhesive layer (Paragraph 0034); a protective film layer, which includes a first film surface that is fused to a first side of the adhesive layer along a first length of the first side of the adhesive layer, and a second film surface that is non-adhesive and that is disposed on an opposite side of the protective film layer as the first film surface (Paragraphs 0032 – 0034; Figures, #14); and a cover layer, which includes a first cover surface that is fused to a second side of the adhesive layer along a second length of the second side of the adhesive layer, and a second cover surface that is non-adhesive and that is disposed on an opposite side of the cover layer as the first cover surface (Figures; #32; Paragraph 0042); wherein the first length is longer than the second length (Figure 1, #14 and 32); wherein the adhesive layer, the protective film layer, and the cover layer are wound in a roll (Paragraph 0037) and the first length extends from an outside end portion of the roll along a plurality of layers of the adhesive layer wound around a center of the roll, and the second length extends from the outside end portion of the roll and ends slightly beyond an outside layer of the plurality of layers (Figure 1, #14 and 32; Paragraphs 0032 – 0034 and 0042); wherein the second side of the adhesive layer faces outwardly from a center of the roll (Paragraphs 0006 and 0007); wherein a portion of the second side of the adhesive layer that extends toward the center of the roll beyond the cover layer and the second length faces a surface of the protective film layer that is non-adhesive when the adhesive layer is wound in the roll (Figures; Paragraphs 0032 – 0034); and wherein the cover layer, a portion of the adhesive layer that is fused to the cover layer, and a portion of the protective film layer that is fused to the portion of the adhesive layer form a cover having opposite exterior sides that are non-adhesive (Figures; Paragraphs 0032 – 0034 and 0042) as in claim 17. With respect to claim 18, the opposite exterior sides of the cover that are non-adhesive are the second film surface and the second cover surface (Figures; Paragraphs 0032 – 0034 and 0042). Regarding claim 19, a beginning portion of the assembly is disposed at an exterior of the roll; an end of the assembly is disposed at an interior of the roll near the center of the roll; and the cover of the assembly begins at the beginning portion and extends the second length toward the center of the roll (Figures, #32; Paragraph 0042). For claim 20, the cover including the cover layer ends at a distance of the second length from the beginning portion; and the protective film layer fused to the adhesive layer continues to extend from a point at the distance of the second length from the beginning portion until reaching the end of the assembly disposed near the center of the roll (Figures, #14 and 32); Paragraphs 0032 – 0034 and 0042).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 8 and 17 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 22, 2022